In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Feinberg, J.), dated March 3, 1994, which granted the motion of the defendant City of New York for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs’ complaint was properly dismissed. The pleadings failed to set forth the particular Vehicle and Traffic Law provisions allegedly violated by the partner of the plaintiff police officer with respect to the operation of the radio motor patrol vehicle (see, Zanghi v Niagara Frontier Transp. Commn., 85 NY2d 423, 441; Gibbons v Ostrow, 234 AD2d 415; MacKay v Misrok, 215 AD2d 734, 735; Hoey v Kuchler, 208 AD2d 805). As for the Patrol Guide procedures allegedly violated, these are general guidelines for the operation of radio motor patrol vehicles that neither impose a clear legal duty nor constitute a well-developed body of law and regulations with positive commands mandating the performance or nonperformance of specific acts and therefore cannot serve as the predicate for an action pursuant to General Municipal Law § 205-e (see, Desmond v City of New York, 88 NY2d 455, 464). Sullivan, J. P., Pizzuto, Santucci and Joy, JJ., concur.